AO 2458 (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                       Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                     v.                                              (For Offenses Committed On or After November 1, 1987)


                      Neydi Benitez-Medina                                           Case Number: 2: 19-mj-8870

                                                                                     Paul W. Blake
                                                                                     Defendant's Attorney


REGISTRATION NO. 84254298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                          -~-----"-~---------~~--~-~--~-~-~
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

 D The defendant has been found not guilty on count(s)
                                                                              -----------~---~---

 0 Count(s)                                                                           dismissed on the motion of the United States.
                  -~---~~-~-~----~--



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~    TIMESERVED                                     D __________ days

 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
 ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant'~ possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                           Tuesday, March 26, 2019
                                   "'_.c.-----------,..,a.....,. of Imposition of Sentence
                                                 FILED
Received
              -nu-sM--"'---1----- MAR 2 6 2019                              HO ORABLE RUTH B       EZ MONTENEGRO
                                                                            UNI ED STATES MAGISTRATE JUDGE
                                      CLERK U,!l Dl5PICT COURT
                                                               m
                                    SOLlTtHi»'lN Gl~lRil;;Y 1 <.:AUV:ORNIA
                                    BY                          f        DC:?UTY

Clerk's Office Copy                                                                                                               2:19-mj-8870
